 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL L. OVERTON,                                No. 2:19-cv-0785 WBS DB P
12                      Plaintiff,
13          v.                                          ORDER
14   JOHN HAROLD HOLLYROCK, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 24, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed July 24, 2019 (ECF No. 4) are adopted in full;

28   and
                                                       1
 1           2. This case is dismissed for plaintiff’s failure to prosecute. See E.D. Cal. R. 110; Fed. R.

 2   Civ. P. 41(b).

 3   Dated: August 29, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13   DLB:9/over0785.800

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
